

Exhibit 10.5
LONG-TERM INCENTIVE AWARD AGREEMENT
Issued Pursuant to the
Amended and Restated
2011 Incentive Plan
of GameStop Corp.
          THIS LONG-TERM INCENTIVE AWARD AGREEMENT (“Agreement”), effective as
of ____________ (the “Effective Date”), represents the grant of restricted
shares of Class A common stock, par value $.001 per share (“Restricted Shares”),
of GameStop Corp. (the “Company”) [and a long-term incentive cash award] to
«First_Name» «Last_Name» (the “Participant”), subject to the terms and
conditions set forth below and the provisions of the GameStop Corp. Amended and
Restated 2011 Incentive Plan.
          If there is any inconsistency between the terms of this Agreement (on
the one hand) and the terms of the Plan (on the other hand), the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:
     1. Grant of Restricted Shares.
(a)    Initial Shares. The Company hereby grants to the Participant _______
Restricted Shares, subject to the terms and conditions of the Plan and this
Agreement. The number of Restricted Shares stated in this paragraph reflects the
number of Restricted Shares issued to the Participant on the Effective Date.
(b)    Potential Additional Shares. Additional Restricted Shares may become
issuable with respect to the portion of this Award described below in Section
2(a)(ii), to the extent the percentage of Shares earned exceeds 100% (based on
the scale shown on Appendix A). Any such additional Restricted Shares that are
earned will be issued automatically upon certification by the Committee of the
performance results for the applicable period. Once issued, such additional
Restricted Shares will be subject to the service-based vesting requirements
described in Section 2(a)(ii), as well as all the other terms then applicable to
this Award. For avoidance of doubt, the Participant will not have the rights of
a stockholder (including voting rights) and will not be able to make a Section
83(b) election with respect to any such additional Restricted Shares unless and
until those additional Shares are issued pursuant to this paragraph.
[(c)    Long-Term Incentive Cash Award. The Company hereby grants to the
Participant a long-term incentive cash award (the “LTI Cash Award”) in the
amount of $_______. The LTI Cash Award is an unfunded, unsecured contractual
obligation of the Company and confers on the Participant no right to any
particular asset of the Company and no right greater than an unsecured general
creditor of the Company. The LTI Cash Award represents a right to receive cash
upon vesting and will not be credited with interest. The LTI Cash Award will be
subject to forfeiture and vesting at the same times, in the same proportions and
subject to the same conditions as the portion of this Award described below in
Section 2(a)(i). Upon vesting of any portion of the LTI Cash Award, the vested
amount (less required withholding, including withholding arising from the
contemporaneous vesting of Restricted Shares) will be paid to the Participant in
cash within 30 days. No interest in the LTI Cash Award may be assigned,
transferred, pledged or sold.]
     2. Vesting Period:
(a) In General. Subject to the terms of this Agreement and the Plan, the
Restricted Shares granted hereunder shall vest as follows:
(i)    One-half of the Restricted Shares granted pursuant to Section 1(a) shall
vest in equal annual installments on each of the first, second, and third
anniversaries of the Effective Date.


-1-
#47712723 v6

--------------------------------------------------------------------------------




(ii)    One-half of the Restricted Shares granted pursuant to Section 1(a) are
subject to the achievement of a performance measure for two year period ending
on or about ___________, as set forth on Appendix A attached hereto. To the
extent those Restricted Shares are not earned upon completion of the applicable
performance period, those Shares will then be forfeited. To the extent those
Restricted Shares are earned, they shall vest on the third anniversary of the
Effective Date.
Subject to Sections 2(b) and 2(c), for vesting to occur on any specified date,
the Participant must be continuously employed by or in service with the Company
or any of its affiliates from the Effective Date through such date.
(b) Acceleration. The vesting of this Award may be accelerated by the Committee
in its discretion, pursuant to the Company’s Retirement Policy or otherwise, or
may be subject to acceleration as set forth in the Participant’s employment
agreement with the Company (if any).
(c) Termination Before Vesting. If the Participant’s employment or service with
the Company terminates, any portion of this Award that is unvested as of the
date of such termination shall be forfeited, unless otherwise provided in the
Company’s Retirement Policy or the Participant’s employment agreement with the
Company (if any).
(d) Effect of a Change in Control. Unless otherwise specified in the
Participant’s employment agreement with the Company (if any), the effect of a
Change in Control on this Award will be determined by the Committee in its
discretion. Without limiting the generality of the preceding sentence, if a
Change in Control occurs prior to the end of the performance period applicable
under Exhibit A, the Committee may choose to take any of the following actions
with respect to the portion of this Award described in Section 2(a)(ii): (i)
accelerate the end the performance period applicable under Exhibit A and adjust
the performance goal stated on Exhibit A to reflect the abbreviated performance
period, (ii) deem the portion of this Award described in Section 2(a)(ii) to
have been earned at the target level of performance (100%), without regard to
actual performance to date and in lieu of any opportunity for additional
issuances pursuant to Section 1(b), or (iii) adjust the performance measure
stated on Exhibit A to equitably reflect the effects of the Change in Control on
the Company or its successor.
(e) No Partial Shares. Any fractional Share otherwise vesting hereunder will be
rounded down to the next whole Share.
     3. Voting Rights. All Restricted Shares issued hereunder, whether vested or
unvested, shall have full voting rights accorded to outstanding Shares.
     4. Dividend Rights.
(a) Cash Dividends. The Participant shall be entitled to receive any cash
dividends or other distributions paid with respect to Restricted Shares granted
hereunder, provided that such distributions shall accumulate and be paid to the
Participant only upon the vesting of the Shares with respect to which such
distributions were paid.
(b) Non-Cash Dividends. Any Share dividends or other distributions or dividends
of property other than cash with respect to Restricted Shares granted hereunder
shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to the Restricted Shares with respect to which such
property was paid.  
(c) Dividend Equivalent Amounts. Any additional Restricted Shares issued
pursuant to Section 1(b) will be credited with dividend equivalent amounts equal
to any cash dividends that would have been paid with respect to an equal number
of outstanding Shares between the Effective Date and the date such additional
Restricted Shares are actually issued, and such dividend equivalent amounts will
be paid to the Participant only upon the vesting of such additional Restricted
Shares.
     5. Nontransferability. The Restricted Shares granted hereby may not be
assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold, until such Shares have vested. No assignment or


-2-
#47712723 v6

--------------------------------------------------------------------------------




transfer of any Restricted Shares in violation of this Section 5, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest whatsoever.
     6. Issuance of Restricted Shares. As soon as practicable after the date of
this Agreement (in the case of Shares described in Section 1(a)) or as soon as
practicable after the Committee’s certification of performance results (in the
case of earned Shares issuable under Section 1(b), if any), the Company shall
cause to be transferred on the books of the Company, Shares registered in the
name of the Company, as nominee for the Participant, evidencing the Restricted
Shares issued pursuant to this Agreement; provided, however, such Shares shall
be subject to forfeiture to the Company retroactive to the date of grant, if
this Agreement is not duly executed by the Participant and timely returned to
the Company. Until the lapse or release of all restrictions applicable to an
Award of Restricted Shares, any share certificates representing such Restricted
Shares shall be held in custody by the Company or its designee.
     7. Administration. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant. Any
inconsistency between the Agreement (on the one hand) and the Plan (on the other
hand) shall be resolved in favor of the Plan.
     8. Adjustments. The number of Restricted Shares issued or issuable
hereunder shall be subject to adjustment in accordance with Section 13.6 of the
Plan.
     9. Exclusion from Pension Computations. The Participant hereby agrees that
any income or gain realized upon the receipt, vesting or payment of this Award
is special incentive compensation and shall not be taken into account, to the
extent permissible under applicable law, as “wages”, “salary” or “compensation”
in determining the amount of any payment under any pension, retirement,
incentive, profit sharing, bonus or deferred compensation plan of the Company or
any of its affiliates.
     10. Amendment. The Committee may, with the consent of the Participant or
otherwise as permitted by the Plan, at any time or from time to time amend the
terms and conditions of this Award.
     11. Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at 625 Westport Parkway, Grapevine,
Texas 76051, Attn: Human Resources, or at such other address as the Company by
notice to the Participant may designate in writing from time to time; and if to
the Participant, at the address shown below his or her signature below, or at
such other address as the Participant by notice to the Company may designate in
writing from time to time. Notices shall be effective upon receipt.
     12. Withholding Taxes. The Company and any of its affiliates shall have the
right to withhold from wages or other amounts otherwise payable to the
Participant or otherwise require the Participant to pay, any federal, state,
local or foreign income taxes, withholding taxes, or employment taxes required
to be withheld by law or regulations (“Withholding Taxes”) arising as a result
of the grant, vesting or payment of this Award, the making of an election under
Section 83(b) (or any similar provision) of the Internal Revenue Code of 1986
(the “Code”), the payment of dividends or dividend equivalent amounts or any
other taxable event occurring pursuant to the Plan or this Agreement. Except
with respect to Withholding Taxes due in connection with an election under
Section 83(b) of the Code, the Company, in its sole discretion, may elect to
satisfy part or all of any obligation for Withholding Taxes by retaining a
sufficient number of Shares that it would otherwise release from restriction on
a particular vesting date with a fair market value equal to the amount of
Withholding Taxes intended to be so satisfied (as determined by the Company in
its sole discretion).
     13. Registration; Legend. The Company may postpone the issuance and
delivery of the Restricted Shares granted hereby until (a) the admission of such
Shares to listing on any stock exchange or exchanges on which shares of the
Company of the same class are then listed and (b) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or


-3-
#47712723 v6

--------------------------------------------------------------------------------




advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.
        The Company may cause the following or a similar legend to be set forth
on each certificate representing Restricted Shares granted hereby unless counsel
for the Company is of the opinion as to any such certificate that such legend is
unnecessary:
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE
AND OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A LONG-TERM INCENTIVE
AWARD AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN
OPINION FROM COUNSEL TO THE COMPANY.
     14. Section 83(b) Election. If the Participant makes the election
contemplated by Section 83(b) of the Code (a “Section 83(b) Election”) (or any
similar provision of federal, state or local law) with respect to any Restricted
Shares awarded hereunder, the Participant shall provide the Company with a copy
of such election within 30 days after the issuance of such Shares (or such
earlier date required by law) and otherwise comply with the provisions of this
Section 14. On or prior to the date of filing of any Section 83(b) Election with
respect to such Restricted Shares, Participant shall satisfy the Company’s
Withholding Tax obligations with respect to such Section 83(b) Election by
tendering payment to the Company, in readily available funds, of an amount equal
to such Withholding Tax obligation (or enter into such other arrangement as
shall be acceptable to the Company to satisfy such Withholding Tax obligation).
     15. No Tax Advice. Participant hereby acknowledges that the Company has not
provided any specific tax advice to Participant in connection with his or her
participation in the Plan. The Company makes no representations concerning the
tax consequences of this Agreement under Code Section 409A or any other federal,
state, local, foreign or other taxes. Tax consequences will depend, in part,
upon the application of the relevant tax law to the relevant facts and
circumstances. Participant will consult with his or her own tax advisors with
respect to any tax consequences relating to this Award and participation in the
Plan.
     16. Miscellaneous.
          (a) This Agreement shall not confer upon the Participant any right to
continuation of employment or service with the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate the Participant’s
employment or service at any time.
          (b) The Participant shall become a stockholder of the Company with
respect to all Shares issued pursuant to this Agreement and shall have all of
the rights of a stockholder, including, but not limited to, the right to vote
such Shares and, subject to Section 4, the right to receive distributions made
with respect to such Shares.
          (c) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (d) To the extent not preempted by federal law, this Agreement shall
be governed by, and construed in accordance with the laws of the State of
Delaware.
          (e) The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


-4-
#47712723 v6

--------------------------------------------------------------------------------




          (f) By accepting this Award or other benefit under the Plan, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee.
          (g) The Participant, every person claiming under or through the
Participant, and the Company hereby waives to the fullest extent permitted by
applicable law any right to a trial by jury with respect to any litigation
directly or indirectly arising out of, under, or in connection with the Plan or
this Agreement.
           (h) The Award and any cash or Shares of stock delivered hereunder
will remain subject to any non-competition or other restrictive covenant
agreement to which the Participant is a party and shall remain subject to any
applicable forfeiture or clawback provisions as set forth in any such document
and in any clawback policy maintained by the Company from time to time.
           (i) This Agreement, including terms of the Plan incorporated herein,
contains the parties’ entire agreement regarding the Award evidenced hereby and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating hereto.
     17. Exculpation. This Award and all documents, agreements, understandings
and arrangements relating hereto have been issued on behalf of the Company by
officers acting on its behalf and not by any person individually. None of the
officers, Directors or stockholders of the Company, nor the Directors, officers
or stockholders of any affiliate of the Company, shall have any personal
liability hereunder or thereunder. The Participant shall look solely to the
assets of the Company for satisfaction of any liability of the Company in
respect of this Award and will not seek recourse or commence any action against
any of the Directors, officers or stockholders of the Company or any of the
Directors, officers or stockholders of any affiliate, or any of their personal
assets, for the performance or payment of any obligation hereunder. The
foregoing shall also apply to any future documents, agreements, understandings,
arrangements and transactions between the parties hereto with respect to this
Award.
     18. Captions. The captions in this Agreement are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
     19. Electronic Delivery of Documents. The Participant hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Award, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically. The authorization described in this
paragraph may be revoked by the Participant at any time by written notice to the
Company.




-5-
#47712723 v6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have each executed this Restricted Share
Agreement on the date set forth below, respectively.
GAMESTOP CORP.


By: ____________________________________
Name: Robert A. Lloyd
Title: Executive Vice President & Chief Financial
Officer
Date: __________________________________
ACCEPTED:
___________________________________________
«First_Name» «Last_Name»
___________________________________________
Address
___________________________________________
City        State            Zip Code
___________________________________________
Date


-6-
#47712723 v6

--------------------------------------------------------------------------------






Appendix A
Performance Condition




#47712723 v6